DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-17 are added.
Claims 1-17 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

According to Applicant:
The present disclosure provides improvements in the field of data management, in
particular log-structure based data management. See Published Application 1, at paragraphs [0002] and [0006]. A log-structure data management system may be implemented as a sequence of arbitrary data entries, organized in segments, with an input-order preservation property. See Published Application, at paragraph [0003]. Embodiments of the present disclosure provide, inter alia, mechanisms that improve the computational efficiency of state of the art log-structure data management systems with respect to the processing of the log structure during write intensive workloads. See Published Application, at paragraph [0010].

In response, the Examiner submits:
The instant claims do not appear to recite limitation(s) that require implementation of a log-structure data management system as “a sequence of arbitrary data entries” that is “organized in segments with an input order preservation property”.

In fact, the instant claims do not even recite any “input order” or “order preservation”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

However, Applicant can incorporate the feature above into the instant independent claims if Applicant believes that the inclusion of the feature can help distinguish over the applied prior art.

According to Applicant:
For example, in comparison to state-of-the-art systems that may append new or modified data to a single log head of the log structure (causing contention for concurrent write operations), embodiments of the present disclosure use "in-place updates" that modify the data stored in the data field of the segment of the log structure. See Published Application, at paragraph [0010]. "The data stored in the data field is updated, improving processing and/or memory utilization (e.g., reduction in storage space and/or bandwidth), rather than bulk-copying the full entry to the log head ( even when a small portion of the data is updated) which results in processor and/or memory overhead, which become significant during write-intensive
workloads." Published Application, at paragraph [0010].

In response, the Examiner submits:
The instant claims do not appear to recite limitation(s) that require the use of "in-place updates" to modify data.  The instant claims also do not appear to recite limitation(s) that require not using or the exclusion of “bulk-copying the full entry to the log head”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

However, Applicant can incorporate the feature above into the instant independent claims if Applicant believes that the inclusion of the feature can help distinguish over the applied prior art.

Applicant further argues:
Unlike the state-of-the-art-which may append modified data to a single log head of
the log structure-the claimed invention modifies the data stored in the data field (Data) of a certain data entry (204) of a certain segment (206) of the log-structure (202), and updates the time parameter (e.g., T) of the certain data entry (204) according to the modified data. That is, the claimed invention performs "in-place" modifications, meaning that existing data is written over, deleted/and or changed such that what now exists in that same data entry is the modified data. See Present Publication, at paragraphs [0044] and [0078]-[0080].

In response, the Examiner submits:
Applicant alleges that “the claimed invention performs “in-place” modifications, meaning that existing data is written over, deleted/and or changed such that what now exists in that same data entry is the modified data” and that that “Vo and Lomet, along or in combination, fail to disclose or suggest the “in-place modification” feature of independent claim 1.”

The independent claims, however, fail to recite “in-place modification” OR modification where “existing data is written over, deleted/and or changed such that what now exists in the same data entry is the modified data”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

However, Applicant can incorporate the feature above into the instant independent claims if Applicant believes that the inclusion of the feature can help distinguish over the applied prior art.

Applicant further argues:
It is respectfully submitted that Vo and Lomet, alone or in combination, fail to
disclose or suggest the "in-place modification" features of independent claim 1. In particular, contrary to the assertion in the Office Action (see Detailed Action, Page 4), it is respectfully submitted that Vo fails to disclose or suggest "modify the data stored in the data field of a certain data entry of the data entries of a certain segment of the segments of the log-structure."

In fact, Vo expressly discloses the opposite of the claimed invention's in-place
modification scheme, and adopts a log only approach. See Vo, at p. 1004, col. 2, last
paragraph ("all write operations are appended at the end of the log file without the  need of being reflected, i.e., updated in-place, into any data file."). Thus, there is no "modification of the data stored in the data field of a certain entry" because no data entry is modified, only new data entries are logged.

In response, the Examiner submits:
Applicant argues that “Vo expressly discloses the opposite of the claimed invention’s in-place modification scheme”.

However, the instant claims do not recite “in-place modification” or “in-place update”.
As Applicant clearly define, “in-place modification” requires “that existing data is
written over, deleted/and or changed such that what now exists in that same data entry is the modified data”. (see page 9 of Remarks).

The independent claims do not recite “in-place modification” OR modification where “existing data is written over, deleted/and or changed such that what now exists in the same data entry is the modified data”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 16 recites “… wherein the modifying of the data stored in the data field of the certain data entry of the certain data segment does not comprise appended as new data to a log-head of the log-structure”.

Paragraphs [0029] and [0105] of Applicant’s disclosure disclose “appending of new and/or modified data to the log-head of the log-structure (based on other methods) may be activated temporarily, on demand”.

Therefore, Applicant’s disclosure appears to teach that modifying of data does comprise appended as new data to a log-head of the log-structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Claims 16-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “… wherein the modifying of the data stored in the data field of the certain data entry of the certain data segment does not comprise appended as new data to a log-head of the log-structure”.

The limitation recited in Claim 16 appears to be incomplete since it is not clear what is being appended as new data to a log-head of the log-structure.

Claim 17 recites the limitation “… wherein the data stored in the data field of the certain data entry is modified without updating a mapping of the index-structure”.  There is insufficient antecedent basis for the limitation of “the index-structure”.  Claim 15, the parent claim of Claim 17 also does not provide antecedent basis for “the index-structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet.

As to Claim 1, Vo teaches the an apparatus for managing a data storage device storing data entries, the apparatus comprising:
the data storage device configured to store a log-structure comprising segments each storing data entries (Vo: at least pg. 1008, left col., para. 5; “sorts the log entries based on column group, primary key of the record, and timestamp of the write. That is, all data related to a specific column group will be clustered together after the log compaction”; note: result of grouping or clustering as segments; 3.6.4 of Vo also discloses “multiple log segments, i.e., log files”), each data entry of the data entries comprising a data field storing data (Vo: at least pg. 1005, left col., para. 3; “each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log.”) and a time parameter indicative of an age of the data stored in the data field (Vo: at least pg. 1005, left col., para. 4; “the key of index entries now is composed of two parts: the primary key of the record as the prefix and the commit timestamp as the suffix” and “all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”); and

a processor configured to: modify the data stored in the data field of a certain data entry of the data entries of a certain segment of the segments of the log-structure (Vo: at least pg. 1009, right col., para. 1 & 3; “When a write request (Insert or Update) arrives” and “new version of data”; pg. 1010, left col., para. 2-3 further discloses “data component is set to null”). 

Vo does not explicitly disclose, but Lomet discloses update the time parameter of the certain data entry according to the modified data (Lomet: at least ¶0005; “a transaction that inserts the data item d sets the start time d, also referred to a write timestamp, TT to the current time tcurrent. The insertion sets the end time d.TT to a variable now that is continuously updated to the current time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lomet’s feature of update the time parameter of the certain data entry according to the modified data (Lomet: at least ¶0005) with Vo’s apparatus.
The suggestion/motivation for doing so would have been to manage timestamps that provides “accountability and trace-ability” in database (Lomet: at least Abstract: “many database applications need accountability and trace-ability that necessitate retaining previous database states. For a transaction-time database supporting this, the choice of times used to timestamp database records, to establish when records are or were current, needs to be consistent with a committed transaction serialization order. Previous solutions have chosen timestamps at commit time, selecting a time that agrees with commit order. However, SQL standard databases can require an earlier choice because a statement within a transaction may request “current time.” Managing timestamps chosen before a serialization order is established is the challenging problem we solve here”).

Claim 15 (a method claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 5, Vo and Lomet teach the apparatus according to claim 1, wherein the processor is configured to designate the certain data entry being modified as pinned for exclusive write (X-Pin) access (Vo: at least pg. 1011, right col., para. 3; “transaction manager will request write locks over the data records for its intention writes”; note: data records with write locks are designated as exclusive write access), wherein a concurrently executing process is denied write access to the certain data entry with X-Pin designation (Vo: at least pg. 1011, right col., para. 3 ; “to avoid possible conflicts of concurrent writes, LogBase embeds write locks into the validation phase of MVOCC” and “If all the locks can be obtained and the validation succeeds, the transaction can execute its write phase, and finally release the locks. Otherwise, if the transaction manager fails to acquire all necessary write locks, it will still hold the existing locks while re-executing the read phase and trying to request again the locks that it could not get in the first time””; note: each concurrent write as a concurrently executing process; write process can execute write if lock(s) can be obtained (lock(s) not held by others), but would try again to obtain lock(s) if attempt to obtain lock(s) fails (lock(s) is/are held by others)). 

As to Claim 6, Vo and Lomet teach the apparatus according to claim 5, wherein the processor is configured to update an index-structure indexing the log-structure according to the most recent time parameter of the committed certain data entry when the X-Pin designation is removed upon termination of the commit protocol (Vo: at least pg. 1005, left col., para. 4; “the key of index entries now is composed of two parts: the primary key of the record as the prefix and the commit timestamp as the suffix” and “all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”; note: newest version would have most recent commit time parameter; commit takes place when there is no write lock preventing commit).

As to Claim 7, Vo and Lomet teach the apparatus according to claim 1, wherein, when the modified data stored in the data field of the certain data entry is shorter than unmodified data stored in the data field of the certain entry (Vo: at least pg. 1010, left col., para. 2-3; “data component is set to null”; note: null is shorter than data that is not null), the processor is configured to add a free space data entry to the certain segment corresponding to a difference in sizes between the modified data and the unmodified data (Vo: at least pg. 1010, left col., para. 3; “its deletion effect will be reflected into the in-memory index again”; note: space freed from delete operation). 

As to Claim 11, Vo and Lomet teach the apparatus according to claim 1, wherein the time parameter comprises one or more of: a version parameter indicative of a version of the data stored in the data field of the certain data entry (Vo: at least pg. 1005, left col., para. 4; “… all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”; note: commit is when data of an operation (e.g. storing or modification) is actually finalized or made permanent – it indicates age of data), or a timestamp indicative of a time that the data was stored or modified in the data field of the certain data entry.

As to Claim 12, Vo and Lomet teach the apparatus according to claim 1, wherein the data storage device is configured to store an index-structure mapping a unique key associated with each data entry of the log-structure to the corresponding data entry's storage location on the log-structure (Vo: at least pg. 1005, left col., para. 3; “each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log”; pg. 1008, right col., para. 3 further discloses “in our indexes, each index entry is a pair of < IdxKey, Ptr >” and “Ptr is the offset that points to the location of a data record in the log, which includes three information: the file number, the offset in the file, the record’s size”; note: primary key is unique, memory address or location of a (or one) data record is unique), and wherein the data stored in the data field of the certain data entry is modified without updating the mapping of the index-structure to other data entries (Vo: at least 3.6.1; “after the log record has been persisted, its starting offset in the log along with the timestamp are returned so that the tablet server subsequently updates the in-memory index of the corresponding updated column group”; 3.6.3 of Vo further discloses “as a consequence, during the restart of the tablet server, this invalidated log entry will be scanned over and its deletion effect will be reflected into the in-memory index again”; note: updating of mapping and modification of log records are two separate processes) and without updating other data entries on the log-structure (Vo: at least 3.6.1; “after the log record has been persisted, its starting offset in the log along with the timestamp are returned so that the tablet server subsequently updates the in-memory index of the corresponding updated column group”; 3.6.3 of Vo further discloses “as a consequence, during the restart of the tablet server, this invalidated log entry will be scanned over and its deletion effect will be reflected into the in-memory index again”; note: update of each log record is individually done). 

As to Claim 16, Vo and Lomet teach the method according to claim 15, the method comprising:
prior to modifying the data stored in the data field of the certain data entry of the
certain segment of the log structure:
receiving an instruction to modify the data stored in the data field of the
certain data entry of the certain data segment of the log structure (Vo: at least pg. 1010, left col., para. 2; “performs a Delete operation” where pg. 1007, right col., para. 7 discloses “the log can be considered as an infinite sequential repository which contains contiguous segments” and 3.6.4 of Vo also discloses “multiple log segments, i.e., log files”; note: Delete operation as instruction to modify; instruction to modify would have to be received prior to actual modification); and
performing a lookup in an index-structure to determine a location of the
certain data entry to be modified within the segments of the log-structure (Vo: at least pg. 1010, left col., para. 2; “… first, it remove all index entries associated with this record key” where pg. 1005, left col., para. 3 explains “… ptr is the offset that points to the location of that record in the log”; note: the removal of index entries would be prior to modification),
wherein the data field of the certain data entry of the certain segment of the log structure is associated with the determined location (Vo: at least pg. 1005, left col., para. 3 explains “… ptr is the offset that points to the location of that record in the log”),
wherein the modifying the data stored in the data field of the certain data entry of the certain segment of the log-structure comprises: writing over existing data, deleting existing data (Vo: at least pg. 1010, left col., para. 3; “Data component is set to null value in order to represent the fact that the corresponding data record has been deleted”; note: deletion of existing data), or changing existing data (Vo: at least pg. 1010, left col., para. 3; “Data component is set to null value in order to represent the fact that the corresponding data record has been deleted”; note: deletion of existing data also modifies/changes the existing data), the existing data being stored in the data field of the certain data entry of the certain segment of the log structure prior to the modifying (Vo: at least pg. 1010, left col., para. 3; “Data component is set to null value”; note: Data would be null after deletion), and 
wherein the modifying of the data stored in the data field of the certain data entry of the certain data segment does not comprise appended as new data to a log-head of the log structure (Vo: at least pg. 1010, left col., para. 6; “… updates (and even deletes) are sequentially appended as a new log entry at the end of the log repository”; note: Vo does not teach appending to the head of log structure).

As to Claim 17, Vo and Lomet teach the method according to claim 15, wherein the data stored in the data field of the certain data entry is modified without updating a mapping of the index-structure (Vo: at least pg. 1008, left col., para. 5; “Value stores the content of the write operation” where pg. 1009, right col., para. 1 discloses “write request” as “Insert or Update”; note: Vo teaches write operation on Value of a record, but does not disclose the write operation itself would update a mapping of index) and 
without updating other data entries in the log structure (Vo: at least pg. 1008, left col., para. 5; “Value stores the content of the write operation” where pg. 1009, right col., para. 1 discloses “write request” as “Insert or Update”; note: Vo does not teach write operation on Value of one record would update other records).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2003/0004952 by Nixon et al. (“Nixon”).

As to Claim 2, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Nixon discloses wherein the processor is configured to designate the certain data entry being read as pinned for reading access (R-Pin), wherein a concurrently executing process is granted read access to the certain data entry with R-Pin designation (Nixon: at least ¶0128; “there is usually no reason to hold a read request at bay if only a read lock has been granted to another client thread”; note: granting read access) and denied write access to the certain data entry with R-Pin designation (Nixon: at least ¶0128; “a write lock can be denied or held at bay until a read lock is released”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nixons feature of wherein the processor is configured to designate the certain data entry being read as pinned for reading access (R-Pin), wherein a concurrently executing process is granted read access to the certain data entry with R-Pin designation (Nixon: at least ¶0128) and denied write access to the certain data entry with R-Pin designation (Nixon: at least ¶0128) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to “perform locking of component data within the data stores” and “coordinates locking of components being read from the database” (Nixon: at least ¶¶0091, 0110).

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2003/0004952 by Nixon et al. (“Nixon”), and further in view of US PGPUB 2009/0037422 by Wong et al. (“Wong”).

As to Claim 3, Vo, Lomet and Nixon teach the apparatus according to claim 2, wherein, when the concurrently executing process attempts to modify the certain data entry with R-Pin designation (Nixon: at least ¶0128; “there is usually no reason to hold a read request at bay if only a read lock has been granted to another client thread” and “a write lock can be denied or held at bay until a read lock is released”).

Vo, Lomet and Nixon do not explicitly disclose, but Wong discloses the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045; “redo logs 110 (sequentially) records a series of transactions in the database system 100 (for example, local transactions that occur at source entity 104 and distributed transactions that involves data changes at source entity 104”) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043; “memory structure 118 is a circular buffer. Thus, both head and tail pointers may wrap around when entry N is passed. For example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of concurrently executing process that is instructed to write the modified data (Wong: at least ¶0045) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043) with the apparatus disclosed by Vo, Lomet and Nixon.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

As to Claim 4, Vo, Lomet, Nixon and Wong teach the apparatus according to claim 3, wherein the processor is configured to update (Vo: at least pg. 1010, right col., para. 2; “… old log segments and in-memory indexes can be safely discarded”) an index-structure indexing the log-structure (Vo: at least pg. 1005, left col., para. 3; “tablet servers in LogBase build an index per tablet for retrieving the data from the log. Each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log”) according to the most recent time parameter of the new data entry at the log-head-segment (Vo: at least pg. 1010, right col., para. 1-2; “… builds the in-memory indexes over these new log segments” and “after the compaction process has finished, i.e., the resulted sorted segments and in-memory indexes are ready, the old log segments and in-memory indexes can be safely discarded”).

As to Claim 14, Vo, Lomet and Nixon teach the apparatus according to claim 2.

Vo, Lomet and Nixon do not explicitly disclose, but Wong discloses wherein, when the concurrently executing process attempts to modify the certain data entry while strict logging is required, the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045; “redo logs 110 (sequentially) records a series of transactions in the database system 100 (for example, local transactions that occur at source entity 104 and distributed transactions that involves data changes at source entity 104”) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043; “memory structure 118 is a circular buffer. Thus, both head and tail pointers may wrap around when entry N is passed. For example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of wherein, when the concurrently executing process attempts to modify the certain data entry while strict logging is required, the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043) with the apparatus disclosed by Vo, Lomet and Nixon.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US Patent 7,890,469 by Maionchi et al. (“Maionchi”).

As to Claim 8, Vo and Lomet teach the apparatus according to claim 7.

Vo and Lomet do not explicitly disclose, but Maionchi discloses, wherein the processor is configured to compute an entry length parameter of the certain data entry (Maionchi: at least Col. 10 Line 14; “a delete size variable”) according to a size of the modified data and write a value to the entry length parameter of the free space data entry according to an available free space computed based on the difference in sizes (Maionchi: at least Col. 10 Lines 10-16; “a delete size variable indicating the amount of space to be freed by deleting records”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maionchi’s teaching of wherein the processor is configured to compute an entry length parameter of the certain data entry (Maionchi: at least Col. 10 Line 14) according to a size of the modified data and write a value to the entry length parameter of the free space data entry according to an available free space computed based on the difference in sizes (Maionchi: at least Col. 10 Lines 10-16) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to “enable an administrator to "tune" the file change log to perform efficiently within the specific application environment for which changes are tracked” (Maionchi: at least Col. 10 Lines 5-7).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2009/0037422 by Wong et al. (“Wong”).

As to Claim 9, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Wong discloses, wherein, when the modified data stored in the data field of the certain data entry is longer than unmodified data stored in the data field of the certain entry (Wong: at least ¶0043; “… for example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”; note: data field would be longer after storage (after modification) of redo information), the processor is configured to write within the next sequential free space data entry (Wong: at least ¶0043; “… if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of wherein, when the modified data stored in the data field of the certain data entry is longer than unmodified data stored in the data field of the certain entry (Wong: at least ¶0043; “… for example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”; note: data field would be longer after storage (after modification) of redo information), the processor is configured to write within the next sequential free space data entry (Wong: at least ¶0043) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

As to Claim 10, Vo, Lomet and Wong teach the apparatus according to claim 9, wherein the processor is configured to compute an entry length parameter of the certain data entry according to a size of the modified data and according to the remaining free space of a next sequential free space data field (Wong: at least ¶0028; “write, without taking any latch, the new redo record into the memory structure, as long as memory space in the memory structure is sufficient”; note: sufficient free space to store data with the size of modified data). 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2012/0310881 by Shadmon.

As to Claim 13, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Shadmon discloses wherein the processor is configured to designate the entire log-structure for strict logging for permitting sequential read access, wherein a concurrently executing process is granted read access (Shadmon: at least ¶0006; “read Lock -- to allow reading the content of a particular resource. This lock is sometimes called a Shared Lock meaning that multiple threads (or processes) can read (share) the resource data concurrently”) and denied in-place write access to the log-structure (Shadmon: at least ¶0006; “… this lock may prevent a different thread (or process) to update the content of the resource” and “two threads receive a Read Lock on the same Row such that both threads are provided with the permission to examine the content of the Row concurrently. However, the third thread that requests a Write Lock on the Row is denied, or is being placed on wait until the reading threads released their Read Lock”; note: thread as a concurrently executing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shadmon’s teaching of wherein the processor is configured to designate the entire log-structure for strict logging for permitting sequential read access, wherein a concurrently executing process is granted read access (Shadmon: at least ¶0006) and denied in-place write access to the log-structure (Shadmon: at least ¶0006) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to control access to resource by threads through the use of different locks (Shadmon: at least ¶¶0004, 0006-0008).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
06 July 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168